Citation Nr: 1546236	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  95-09 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Whether the Veteran is eligible for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty reportedly from September 1991 to July 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1994 determination of the Department of Veterans Affairs (VA) Atlanta Education Center, located at the Atlanta, Georgia, Regional Office (RO).

It appears some confusion with regard to the status of this appeal at the agency of original jurisdiction (AOJ) led to a significant and regrettable delay in the delivery of this case to the Board for appellate review.  A July 2015 internal AOJ memorandum explains that the AOJ had incorrectly determined that the Veteran failed to timely appeal this case for Board review, but that it had since been clarified that the Veteran's appeal was timely in light of the fact that "we did not request the signed VAF 9 timely," and "[t]he vet did respond timely to our request once it was made."  The Board has reviewed the file and finds no reason to disturb this determination; the matter is properly before the Board at this time.

The Veteran expressed a desire to testify at a Board hearing in March 1998, but when recently asked by the AOJ whether she still desired such a hearing in August 2015, the Veteran replied (as documented in a 'report of contact' memorandum): "she does not want a hearing and her file can be sent forward to BVA without a hearing."  Accordingly, the Board considers the request for a Board hearing to have withdrawn.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the record, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, the AOJ determined that the appellant had insufficient qualifying service for benefits under the Montgomery GI Bill - Active Duty, under Chapter 30.

After June 30, 1985, in order to be eligible to receive educational benefits pursuant to Chapter 30, an individual must serve a minimum of two years of active duty, depending on the obligated period of service at the time of induction, and be honorably discharged.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).  An individual who does not meet the service requirements may still be eligible for basic educational assistance when she is discharged or released from active duty for certain specified reasons.  These include when an individual is discharged or released from active duty (1) for a service-connected disability, (2) for a medical condition which pre-existed service on active duty and which VA determines is not service-connected, (3) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge), (4) for convenience of the government, (5) involuntarily for the convenience of the government as a result of a reduction in force, or (6) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  See 38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).

The length of service required for basic eligibility for educational assistance varies, depending on which exception applies, if one of the exceptions is present.  For example, if an individual is discharged or released from active duty for the convenience of the government, she must complete at least 20 continuous months of active duty if the obligated period of active duty was less than three years, or she must complete at least 30 continuous months of active duty if the obligated period of active duty was at least three years.  38 C.F.R. § 21.7042(a)(5)(iv)(A)-(B).

Thus, the circumstances and details of the appellant's service are determinative in this appeal with respect to benefits under Chapter 30.  For instance, if the Veteran's service personnel records indicate that during the processing of her discharge she was determined by the service department to be separating due to a physical or mental condition that was not characterized as a disability and did not result from her own willful misconduct but did interfere with her performance of duty, the criteria of eligibility for the benefit sought in this case may be significantly different than if her separation was finally processed as for the convenience of the government (as the requirements for certain sufficient durations of service may not apply in such circumstances).

Although the educational file contains some documents from the appellant's service personnel records, these records are not complete.  The educational file contains a copy of a June 1993 memorandum from the Veteran to the "Chain of Command" on the subject of her request for "Administrative Discharge."  The memorandum explains that the Veteran submitted a "request to be administratively discharged" from active service "by reason of convenience of the government on the basis of pregnancy."  The memorandum further explains a number of circumstances, including a distressing personal/family situation, such that the "present situation has started to not only [a]ffect my attitude but my work also."

However, there is no clear documentation of the official final processing of the Veteran's discharge / separation from active duty service.  The Veteran's claims-file contents in the Veterans Benefits Management System (VBMS) contains a February 2001 "Veteran Identification Data" sheet printout indicating that the Veteran's active service spanned from September 1991 to July 1993, service characterized as honorable and concluding with a separation with a "Reason Code" of "DEV."  The sheet further indicates "Verified N," further suggesting that the details of the Veteran's service and discharge had not been fully verified.  The Board observes that a "Chapter 30 DOD Data Record" printout in the education folder shows a separation reason of "COG" suggesting 'Convenience of the Government,' but the Board is unable to determine with confidence the basis of this determination without the opportunity to review direct documentation of the Veteran's discharge from service (or, alternatively, any clear service department certification of the details of the discharge).  (The Board observes, in passing, that this Data Record indicates that the Veteran's obligated period of service was 4 years.)  The Veteran's current VBMS profile page suggests that the Veteran's service dates have been verified, but spells out "Separation Reason: Development May Be Required."

Records held in federal custody, to include VA or other service department records, are considered as constructively part of the record; as the Veteran's service personnel records may be pertinent evidence in the matter at hand, they must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board observes that the applicable criteria of eligibility for the benefit sought in this case have changed during the course of this appeal, and after the AOJ's consideration of the matter in the 1990s.  Eligibility now may arise if the Veteran was discharged or released from active duty "for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of [the] military department in accordance with regulations prescribed by the Secretary of Defense...."  See 38 C.F.R. § 21.7042(a)(5)(vi).  Proper appellate review of the Veteran's claim would benefit from the opportunity to consider the contents of the Veteran's service personnel records, including the best available documentation of the circumstances of the Veteran's discharge.

Therefore, to ensure a decision that is based on a complete and accurate factual picture of the appellant's service, with consideration of the updated applicable criteria, all of the Veteran's service personnel records (to include documentation of her discharge from active duty military service) should be associated with the educational file or scanned in to her electronic Virtual VA and/or VBMS files.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate a copy of the appellant's complete service personnel records (including documentation of her discharge from active duty military service) with the educational file or scan them into Virtual VA and/or VBMS.

2.  The AOJ must determine whether the Veteran was discharged or released from active duty "for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of [the] military department in accordance with regulations prescribed by the Secretary of Defense" as contemplated by 38 C.F.R. § 21.7042(a)(5)(vi).  If such cannot be clearly determined from review of the available service personnel records, the AOJ should attempt to obtain such a determination or certification from the service department.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C.  Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

